 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   Freddie Hughey,                                     Case No.: 18-cv-00313-WQH-BGS
10                                      Plaintiff,
                                                         REPORT AND
11   v.                                                  RECOMMENDATION REGARDING
                                                         DEFENDANT’S MOTION TO
12   Scott Kernan, Secretary at CDCR,
                                                         DISMISS
13                                   Defendant.
                                                         [ECF NO. 7]
14
15
16
17
           This Report and Recommendation is submitted to United States District Judge
18
     William Q. Hayes pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule 72.1(c) of the
19
     United States District Court for the Southern District of California. On August 9, 2018,
20
     Defendant Scott Kernan filed a motion to dismiss Plaintiff Freddie Hughey’s complaint on
21
     the grounds that Defendant is entitled to qualified immunity on Plaintiff’s claim for
22
     monetary damages and his injunctive relief request should be dismissed or stayed under
23
     the abstention doctrine. (ECF No. 7-1.) On October 11, 2018, Plaintiff filed an opposition.
24
     (ECF No. 10.) On October 18, 2018, Defendant filed a reply. (ECF No. 11.)
25
           Additionally, on October 5, 2018, Defendant filed an Ex Parte Motion to take
26
     judicial notice and supplement Defendant’s Motion to Dismiss, in which Defendant argues
27
     that the California Court of Appeal’s decision in In re Edwards, 237 Cal. Rptr. 3d 673 (Ct.
28

                                                     1
                                                                             18-cv-00313-WQH-BGS
 1   App. 2018) renders Plaintiff’s request for injunctive relief moot. (ECF No. 9.) At the
 2   Court’s direction (ECF No. 12), Plaintiff filed an opposition to the ex parte motion on
 3   December 13, 2018. (ECF No. 13.)
 4         For the reasons discussed below, IT IS RECOMMENDED that Defendant’s
 5   Motion to Dismiss (ECF No. 7) be GRANTED.
 6         I.     BACKGROUND
 7         In the complaint, Plaintiff alleges that pursuant to Proposition 57, inmates who have
 8   not been convicted of a violent felony as a primary offense are entitled to early parole
 9   consideration after completing the full term of their primary offense. (ECF No. 1 at 3.) He
10   alleges that California Department of Corrections and Rehabilitation (“CDCR”)
11   regulations define a violent felony consistently with California law as those listed under
12   California Penal Code § 667.5, but the regulations certified by Defendant Kernan go further
13   and improperly exclude three-strike inmates who are serving life sentences for nonviolent
14   felonies from early parole consideration. (Id. at 3-4.)
15         Plaintiff claims that he is serving a 29 year life sentence under California’s Three
16   Strikes sentencing law for a primary offense that is not defined as a violent felony by the
17   California Penal Code, petty theft. Thus, Plaintiff claims he is eligible for a Proposition
18   57 early parole hearing. However, he is being denied his right to such a hearing because
19   Defendant Kernan’s approved CDCR regulations deny Proposition 57 early parole
20   hearings to life-sentence inmates like Plaintiff. (Id. at 4.)
21         Plaintiff claims that by implementing CDCR regulations excluding inmates like
22   himself from early parole consideration, Defendant Kernan has violated his Fourteenth
23   Amendment equal protection and due process rights. (Id. 1 at 3-7.) He seeks both
24   monetary damages and injunctive relief. (Id. at 10.)
25         II.    LEGAL STANDARD
26         A defendant may move to dismiss a complaint for “failure to state a claim upon
27   which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A motion to dismiss pursuant to
28   Rule 12(b)(6) tests the legal sufficiency of the claims in the complaint. Id. Federal Rule

                                                    2
                                                                             18-cv-00313-WQH-BGS
 1   of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim showing that
 2   the pleader is entitled to relief” so as to provide a defendant of “fair notice of what
 3   the . . . claim is and the grounds upon which it rest.” Bell Atl. Corp. v. Twombly, 550 U.S.
 4   544, 555 (2007). Although Rule 8 “does not require ‘detailed factual allegations,’ . . . it
 5   demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”
 6   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). “Recitals
 7   of the elements of a cause of action, supported by mere conclusory statements, do not
 8   suffice.” Id.
 9         Further, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual
10   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556
11   U.S. at 678 (quoting Twombly, 550 U.S. at 570). The requirement for facial plausibility is
12   met when the complaint contains “factual content that allows the court to draw the
13   reasonable inference that the defendant is liable for the misconduct alleged.” Id. In
14   reviewing a claim’s plausibility, the Court must “draw on its judicial experience and
15   common sense.” Id. at 679 (determining plausibility is “a context-specific task that
16   requires the reviewing court to draw on its judicial experience and common sense”). A
17   “mere possibility of misconduct” falls short of meeting this plausibility standard. Iqbal,
18   556 U.S. at 678-79; Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The
19   court is “not required to accept legal conclusions cast in the form of factual allegations if
20   those conclusions cannot reasonably be drawn from the facts alleged.” Clegg v. Cult
21   Awareness Network, 18 F.3d 752, 754-55 (9th Cir. 1994); see Daniels-Hall v. Nat’l Educ.
22   Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (courts need not accept “allegations that are
23   merely conclusory, unwarranted deductions of fact, or unreasonable inferences”).
24         When ruling on a motion to dismiss pursuant to Rule 12(b)(6), courts must assume
25   the truth of the facts presented and construe all inferences from them in the light most
26   favorable to the nonmoving party. Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (per
27   curiam); Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008).
28   Further, the court may consider allegations contained in the pleadings, exhibits attached to

                                                     3
                                                                                  18-cv-00313-WQH-BGS
 1   the complaint, and documents and matters properly subject to judicial notice. Outdoor
 2   Media Grp., Inc. v. City of Beaumont, 506 F.3d 895, 899 (9th Cir. 2007).
 3         III.   DISCUSSION
 4         In order to state a claim under 42 U.S.C. § 1983, a plaintiff must plead facts sufficient
 5   to show (1) a right, privilege or immunity protected by the Constitution or laws of the
 6   United State was violated; and (2) the violation was committed by an individual acting
 7   under the color of state law. See 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988);
 8   Naffe v. Frey, 789 F.3d 1030, 1035-36 (9th Cir. 2015).
 9         Here, Defendant does not argue that Plaintiff fails to state a claim under Section
10   1983. Instead, he argues Defendant is entitled to qualified immunity on Plaintiff’s claim
11   for monetary damages even if he did violate Plaintiff’s Fourteenth Amendment rights.
12   (ECF No. 7-1 at 11-13.) Further, he argues Plaintiff’s claim for injunctive relief should be
13   stayed or dismissed under Younger v. Harris, 401 U.S. 37, 40-46 (1971) and/or Railroad
14   Commission of Texas v. Pullman Co. (“Pullman”), 312 U.S. 496, 500 (1941) abstention
15   doctrines. (Id. at 14-16.) Further, Defendant argues Plaintiff’s request for injunctive relief
16   is now moot based on the California Court of Appeal’s decision in In re Edwards, 237 Cal.
17   Rptr. 3d 673 (Ct. App. 2018). (ECF No. 9 at 2-3.) The Court addresses each of Defendant’s
18   arguments in turn.
19      A. Qualified Immunity
20         1. Legal Standard
21         As recently reiterated by the Supreme Court, “Qualified immunity attaches when an
22   official’s conduct does not violate clearly established statutory or constitutional rights of
23   which a reasonable person would have known.” City of Escondido, Cal. v. Emmons, No.
24   17-1660, 586 U.S. ___, ___ S. Ct. ___, 2019 WL 113027, at *2 (U.S. Jan. 7, 2019) (per
25   curiam) (quoting Kisela v. Hughes, 584 U.S. ____, 138 S. Ct. 1148, 1152 (2018) (per
26   curiam) (internal quotation marks omitted)). It “gives government officials breathing room
27   to make reasonable but mistaken judgments about open legal questions.” Ashcroft v. Al-
28   Kidd, 563 U.S. 731, 743 (2011).

                                                   4
                                                                                18-cv-00313-WQH-BGS
 1         When determining whether an officer is entitled to qualified immunity, courts
 2   consider (1) whether a constitutional right was violated and (2) whether the right was
 3   clearly established at the time of the alleged misconduct. Saucier v. Katz, 533 U.S. 194,
 4   201 (2001); Felarca v. Birgeneau, 891 F.3d 809, 815 (9th Cir. 2018). Both requirements
 5   must be satisfied for the officer to be liable, otherwise he is entitled to immunity. Further,
 6   these two requirements may be addressed in either order. Pearson v. Callahan, 555 U.S.
 7   223, 236 (2009).
 8         The burden is on the party contesting qualified immunity to show that a law was
 9   clearly established at the time of an alleged violation. Davis v. Scherer, 468 U.S. 183, 197-
10   98 (1984). To be clearly established, the right’s contours must be “sufficiently definite that
11   any reasonable official in the defendant’s shoes would have understood that he was
12   violating it.” Kisela, 138 S. Ct. at 1553. This inquiry “must be undertaken in light of the
13   specific context of the case, not as a broad general proposition.” Saucier, 533 U.S. at 201.
14   Thus, “[t]he clearly established right must be defined with specificity.” City of Escondido,
15   2019 WL 113027, at *2. While “caselaw does not require a case directly on point for a
16   right to be clearly established, existing precedent must have placed the statutory or
17   constitutional question beyond debate.” Kisela, 138 S. Ct. at 1552. “This is not to say that
18   an official action is protected by qualified immunity unless the very action in question has
19   previously been held unlawful, but it is to say that in the light of pre-existing law the
20   unlawfulness must be apparent.” Anderson v. Creighton, 483 U.S. 635, 640 (1987)
21   (citation omitted). “The ‘state of the law’ was sufficiently clear if it gave ‘fair warning’ to
22   an officer that his conduct was unconstitutional.” A.D. v. Cal. Highway Patrol, 712 F.3d
23   446, 454 (9th Cir. 2013) (citation omitted). Only the “plainly incompetent” officer will not
24   enjoy qualified immunity. Kisela, 138 S. Ct. at 1552 (citation omitted).
25         Qualified immunity serves only as an immunity in a suit for damages; it is not an
26   immunity from a suit for declaratory or injunctive relief. See Los Angeles Police Protective
27   League v. Gates, 995 F.2d 1469, 1472 (9th Cir. 1993); Am. Fire, Theft & Collision
28   Managers, Inc. v. Gillespie, 932 F.2d 816, 818 (9th Cir. 1991).

                                                    5
                                                                                18-cv-00313-WQH-BGS
 1         2. Analysis
 2         Regardless of whether Defendant violated Plaintiff’s constitutional rights, the Court
 3   must determine if the alleged violation was “clearly established at the time” of the officer’s
 4   alleged misconduct. See Saucier, 533 U.S. at 201; Felarca, 891 F.3d at 815. The question
 5   here is whether, when CDCR’s regulations were enacted excluding inmates with life
 6   sentences from Proposition 57 early parole consideration, was it clearly established that
 7   this would violate inmates like Plaintiff’s constitutional rights?
 8         Proposition 57 was approved by the California voters in the November 2016 general
 9   election. As relevant here, the test of Proposition 57 states the voters’ purposes in
10   approving the measure were to:
11         1. Protect and enhance public safety.
           2. Save money by reducing wasteful spending on prisons.
12
           3. Prevent federal courts from indiscriminately releasing prisoners.
13         4. Stop the revolving door of crime by emphasizing rehabilitation, especially
           for juveniles.
14
15         Ballot Pamp., Gen. Elec. (Nov. 8, 2016) text of Prop. 57, p. 141 [§ 2]. Proposition
16   57 added Section 32 of Article I to the California Constitution, which reads:
17         SEC. 32. (a) The following provisions are hereby enacted to enhance public
           safety, improve rehabilitation, and avoid the release of prisoners by federal
18
           court order, notwithstanding anything in this article or any other provision of
19         law:
20
           (1) Parole Consideration: Any person convicted of a nonviolent felony offense
21         and sentenced to state prison shall be eligible for parole consideration after
           completing the full term for his or her primary offense.
22
23         (A) For purposes of this section only, the full term for the primary offense
           means the longest term of imprisonment imposed by the court for any offense,
24
           excluding the imposition of an enhancement, consecutive sentence, or
25         alternative sentence.
26
           (2) Credit Earning: The Department of Corrections and Rehabilitation shall
27         have authority to award credits earned for good behavior and approved
           rehabilitative or educational achievements.
28

                                                   6
                                                                                18-cv-00313-WQH-BGS
 1
            (b) The Department of Corrections and Rehabilitation shall adopt regulations
 2
            in furtherance of these provisions, and the Secretary of the Department of
 3          Corrections and Rehabilitation shall certify that these regulations protect and
            enhance public safety.
 4
 5          Cal. Const. art. I, § 32. As shown above, the Amendment did not define the term
 6   “nonviolent felony offense.” Instead, such definitions and regulatory specifics were left to
 7   the discretion of the Secretary of CDCR with the caveat that he must certify that such
 8   regulations “protect and enhance public safety.” Id. An inmate such as Plaintiff who has
 9   been sentenced pursuant to the Three Strikes law must have had it pleaded and proven that
10   he committed one or more prior felonies defined as “violent” or “serious.” See Cal. Pen.
11   Code §§ 667(d), 1170.12(b).1 Such felonies include murder, voluntary manslaughter, any
12   robbery, kidnapping, various specified sex crimes, and other offenses. See Cal. Pen. Code
13   §§ 667.5(c), 1192.7(c). If such an inmate “ha[s] two or more prior qualifying felonies, the
14   prescribed term for the current (or ‘triggering’) felony conviction [is] an indeterminate term
15   of life imprisonment . . . .” In re Edwards, 237 Cal. Rptr. 3d 673, 677 (Ct. App. 2018).
16   Because of this fact, Defendant could have believed the decision to define “nonviolent
17   felony offense” in such a way as to bar three-strike inmates with life sentences, who
18   necessarily would have committed two or more prior “violent” or “serious” felonies, from
19   early parole eligibility was within constitutional parameters in light of public safety
20   considerations.2
21          Additionally, Defendant could have believed that it was constitutional to determine
22   that inmates serving indeterminate terms could never satisfy the condition precedent,
23   completion of the “full term for his or her primary offense”, to trigger the Amendment’s
24
25   1
       For an overview of California’s Three Strikes law and its interplay with Proposition 57 regulations
26   promulgated by CDCR, see In re Edwards, 237 Cal. Rptr. 3d at 677-79.
     2
       As acknowledged in In re Edwards, CDCR reconsidered its definition of nonviolent offender following
27   a period of public comment in May 2018. 237 Cal. Rptr. 3d at 679. However, at the same time “CDCR
     made another change in the regulations as adopted so that [Three Strikes inmates serving indeterminate
28   life sentences] and similarly situated others would remain ineligible for Proposition 57 relief.” Id.

                                                       7
                                                                                      18-cv-00313-WQH-BGS
 1   application. See Cal. Const. art. I, § 32(a)(1). Arguably, because an indeterminate life
 2   sentence does not have a fixed term, an indeterminately sentenced inmate can only serve
 3   his full indeterminate term when found suitable for parole. Thus, an inmate serving an
 4   indeterminate life sentence would be unable to complete the “full term for his or her
 5   primary offense” and would not qualify for early parole consideration.3                             As such,
 6   Defendant “could have believed [his] actions [were] lawful at the time they were
 7   undertaken.” Friedman v. Boucher, 580 F.3d 847, 858 (9th Cir. 2009); see Vaught v.
 8   Kernan, No.18cv300-CAB-JMA, ECF No. 11 (S.D. Cal. Aug. 1, 2018) (granting
 9   Defendant Kernan’s motion to dismiss monetary damages on same Proposition 57 issue
10   based on qualified immunity).
11          Further, Plaintiff bears the burden of proving the existence of the right was clearly
12   established by law at the time of the conduct at issue. Davis, 468 U.S. at 197. In his
13   opposition, Plaintiff argues why he believes the regulations are incorrect (ECF No. 10 at
14   9-11), but he points to no case authority to show that it was “clearly established” that the
15   regulations would violate inmates’ constitutional rights at the time of the regulations’
16   enactment.4 Without such authority, Defendant would not have had fair warning that his
17   actions were unconstitutional. Instead, Plaintiff claims that this is an “obvious case” in
18   which Defendant Kernan should have used “common sense” to assess his legal obligations.
19
20
     3
21     In re Edwards convincingly refutes this argument. However, as discussed below, it was not decided
     under September 7, 2018 and could not have “placed the . . . constitutional question beyond debate” at the
22   time of Defendant’s enactment of the regulations at issue. See Al-Kidd, 563 U.S. at 741.
     4
       As discussed below, CDCR has since enacted emergency regulations “to allow inmates who are
23   incarcerated for a term of life with the possibility of parole for nonviolent offenses to be eligible for parole
     consideration by the Board of Parole Hearings” in response to the California Court of Appeal’s decision
24   In re Edwards, 237 Cal. Rptr. 3d 673 (Ct. App. 2018). 1-Z Cal. Regulatory Notice Reg. 43 (Jan. 4, 2019)
25   (https://oal.ca.gov/wp-content/uploads/sites/166/2019/01/1z-2019.pdf); 2019 CA Reg. Text 514085 (NS)
     (enacted Jan. 4, 2019). In re Edwards instructed CDCR “to treat as void and repeal that portion of section
26   3491, subdivision (b)(1) of title 15 of the California Code of Regulations challenged . . . and to make any
     further conforming changes thereafter necessary to render the regulations adopted pursuant to section
27   32(b) consistent with section 32(a) and this opinion.” 237 Cal. Rptr. at 682. However, In re Edwards was
     not decided until September 7, 2018 and thus could not have “placed the . . . constitutional question beyond
28   debate” at the time of Defendant’s enactment of the regulations at issue. See Al-Kidd, 563 U.S. at 741.

                                                            8
                                                                                              18-cv-00313-WQH-BGS
 1   (Id. at 8.) However, Defendant’s decision to enact the regulations at issue is not the type
 2   of behavior that runs contrary to “common sense.” See, e.g., Sepulveda v. Ramirez, 967
 3   F.2d 1413, 1414-16 (9th Cir. 1992) (male parole officer’s decision to walk into bathroom
 4   stall and watch female parolee provide urine sample was “contrary to common sense”).
 5   Accordingly, Plaintiff has not met his burden, and the Court RECOMMENDS that the
 6   motion to dismiss Plaintiff’s claim for damages be GRANTED on the grounds of qualified
 7   immunity.
 8      B. Request for Injunctive Relief
 9         In addition to his claim for money damages, Plaintiff also requests injunctive relief.
10   Specifically, he requests the Court issue an injunction preventing Defendant “from
11   violating [Plaintiff’s] constitutional right to non-violent early parole hearing . . . .” (ECF
12   No. 1 at 10.) In response to that request, and via an ex parte motion, Defendant requests
13   judicial notice be taken of In re Edwards, 237 Cal. Rptr. 3d 673 (Ct. App. 2018) pursuant
14   to Federal Rule of Evidence 201(b). (ECF No. 9).
15         As court orders and filings are proper subjects of judicial notice, Defendant’s request
16   for judicial notice (ECF No. 9) is GRANTED. Fed. R. Evid. 201(b) (a court may take
17   notice of facts that are capable of accurate and ready determination by resort to sources
18   whose accuracy cannot reasonably be questioned); United States v. Black, 482 F.3d 1035,
19   1041 (9th Cir. 2007) (a court “may take notice of proceedings in other courts, both within
20   and without the federal judicial system, if those proceedings have a direct relation to
21   matters at issue”); United States v. Bernal-Obeso, 989 F.2d 331, 333 (9th Cir. 1993); Harris
22   v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012) (a court may take judicial notice
23   of court records).
24         1. In re Edwards Renders Plaintiff’s Request for Injunctive Relief Moot
25         Defendant argues that the California Court of Appeal’s decision in In re Edwards,
26   237 Cal. Rptr. 3d 673 (Ct. App. 2018) moots Plaintiff’s request for injunctive relief. (ECF
27   No. 9.) Plaintiff counters that “at least one state court has already ruled that Edwards does
28   not resolve the main issue that has been raised by the plaintiff in another case directly on

                                                   9
                                                                                18-cv-00313-WQH-BGS
 1   point.” (ECF No. 13 at 2.) He asks the Court to “take notice of In re Quillar, case no.
 2   HC23205 . . . .” (Id.) However, because Plaintiff fails to specify or attach a specific order
 3   to his request, it is unclear exactly what he is asking the Court to take judicial notice of.
 4   (See ECF No. 13.) In light of this, the request for judicial notice is DENIED.
 5          Further, regardless of whether In re Edwards “resolve[d] the main issue” raised in
 6   In re Quillar as alleged by Plaintiff (see ECF No. 13 at 2), by finding the regulations
 7   Plaintiff takes issue with in his complaint to “impermissibly circumscribe eligibility for
 8   Proposition 57 parole by barring relief for [plaintiff] and other similarly situated inmates
 9   serving Three Strikes sentences for nonviolent offenses” and voiding them, In re Edwards
10   does moot Plaintiffs’ request for injunctive relief. (See ECF No. 1 at 10 [requesting an
11   injunction preventing Defendant “from violating [Plaintiff’s] constitutional right to non-
12   violent early parole hearing”].)
13          As discussed above, Plaintiff argues that CDCR regulations do not comply with
14   Proposition 57 because three-strike inmates with nonviolent offenses are excluded from
15   eligibility for early parole hearings. (See ECF No. 1 at 3-7.) In re Edwards voided the
16   regulatory language Plaintiff takes issue with. See 237 Cal. Rptr. 3d at 682 (“CDCR’s
17   adopted regulations impermissibly circumscribe eligibility for Proposition 57 parole by
18   barring relief for Edwards and other similarly situated inmates serving Three Strikes
19   sentences for nonviolent offenses. The offending provisions of the adopted regulations are
20   inconsistent with section 32 and therefore void.”).
21          In light of this holding, CDCR has since enacted emergency regulations “to allow
22   inmates who are incarcerated for a term of life with the possibility of parole for nonviolent
23   offenses to be eligible for parole consideration by the Board of Parole Hearings.”5 1-Z Cal.
24
25   5
       The case docket in Plaintiff’s active state habeas action also acknowledges this fact. On October 23,
26   2018, the case was held in abeyance “on the grounds that [CDCR] is amending Prop. 57 regulatory scheme
     to allow parole consideration for inmates serving non-violent offenses sentenced to life terms under the
27   Three Strikes law in accordance with In re Edwards.” California Appellate Courts Case Information
     Website,      Second      Appellate      District,   Division      Seven,   Case       No.     B289276,
28   http://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=2&doc_id=2248485&doc_no=B289

                                                       10
                                                                                        18-cv-00313-WQH-BGS
 1   Regulatory        Notice       Reg.      43      (Jan.      4,     2019)       (https://oal.ca.gov/wp-
 2   content/uploads/sites/166/2019/01/1z-2019.pdf). Accordingly, the regulations challenged
 3   by Plaintiff in his complaint are no longer operative. Thus, it is RECOMMENDED that
 4   the Court find Plaintiff’s request for injunctive relief to be MOOT in light of In re Edwards
 5   and CDCR’s subsequent enactment of revised emergency regulations to permit individuals
 6   such as Plaintiff to be eligible for early parole consideration. See Alvarez v. Hill, 667 F.3d
 7   1061, 1064 (9th Cir. 2012) (quoting U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 396
 8   (1980) (“A claim is moot ‘when the issues presented are no longer live or the parties lack
 9   a legally cognizable interest in the outcome.’”)).
10          2. Abstention
11          Additionally, Defendant argues that the complaint is barred by the Younger
12   abstention doctrine because it involves ongoing state court proceedings.6 (ECF No. 7-1 at
13   14-15.) Plaintiff does not address the abstention doctrine’s impact on his injunctive relief
14   request. (See ECF No. 10.)
15          Generally, Younger and its progeny direct federal courts to abstain from granting
16   injunctive or declaratory relief when it would interfere with pending state judicial
17   proceedings. Younger, 401 U.S. at 40-41; Samuels v. Mackell, 401 U.S. 66, 73 (1971).
18   The Younger doctrine “reflects a strong policy against federal intervention in state judicial
19   processes in the absence of great and immediate irreparable injury to the federal plaintiff.”
20   Moore v. Sims, 442 U.S. 415, 423 (1979). When federal courts disrupt a state court’s
21   opportunity to “intelligently mediate federal constitutional concerns and state interests” by
22   “interjecting themselves in[to] such disputes, they prevent the informed evolution of state
23
24
25   276&request_token=NiIwLSIkTkw%2BWzAtSCJdVElIUFw6USxTKyBOTz1SUCAgCg%3D%3D
     (last visited Jan. 23, 2019).
     6
26     Defendant also argues that the Court should abstain from hearing the case under the Pullman abstention
     doctrine. (ECF No. 7-1 at 15-16.) However, as the California Court of Appeal has already voided the
27   regulatory language Plaintiff takes issue with, federal constitutional issues are no longer being raised in
     connection with a state statute whose interpretation is unsettled. See Smelt v. Cty. of Orange, 447 F.3d
28   673, 679 (9th Cir. 2006) (requiring the possibly determinative issue of state law to be doubtful).

                                                         11
                                                                                          18-cv-00313-WQH-BGS
 1   policy by state tribunals.” Id. at 429-30. Accordingly, the Younger doctrine has been
 2   expanded to include pending state civil suits in which important state interests are involved.
 3   See id. at 423 (citing Huffman v. Pursue, Ltd., 420 U.S. 592 (1975)).
 4          Thus, in the absence of “extraordinary circumstances”, abstention is required if the
 5   state proceedings (1) are ongoing; (2) implicate important state interests, and (3) provide
 6   the plaintiff an adequate opportunity to litigate federal claims. See Middlesex Cty. Ethics
 7   Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982); Fresh Int’l Corp. v. Agric.
 8   Labor Relations Bd., 805 F.2d 1353, 1357-58 (9th Cir. 1986).
 9          Here, all three requirements for the Younger abstention doctrine are met. First,
10   Plaintiff currently has a petition for writ of habeas corpus pending before the California
11   Court of Appeal, Second Appellate District in which he raises the same issue that he raises
12   in his federal complaint regarding CDCR’s Proposition 57 related regulations and their
13   impact on three-strike inmates.7 (See ECF No. 7-2 at 13-42.) In that habeas petition, he
14   requests that “an order issue directing [CDCR] to fully enforce Proposition 57” and that
15   “the requirements of California Constitution Article 1, Sec. 32 [be applied] to [his] case.”
16   (Id. at 19-20.) Plaintiff’s state habeas action was being held in abeyance given that CDCR
17   was in the process of amending its Proposition 57 regulatory scheme “to allow parole
18
19
20   7
       Defendant requests that the Court take judicial notice of Vaught v. Kernan, No.18cv300-CAB-JMA,
21   ECF No. 11 (S.D. Cal. Aug. 1, 2018), Plaintiff’s Petition for Writ of Habeas Corpus filed in In re Hughey,
     Case No. B289276, California Court of Appeal, Second Appellate District, District Seven, as well as the
22   state     court      docket      regarding      In     re     Hughey,     which      is    available    at
     http://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=2&doc_id=2248485&doc_no=B289
23   276&request_token=NiIwLSIkTkw%2BWzAtSCJdVElIUFw6USxTKyBOTz1SUCAgCg%3D%3D.
     (ECF No. 7-2 at 1-2.) As court orders and filings are proper subjects of judicial notice, Defendant’s
24   request for judicial notice as to these documents (ECF No. 7-2 at 1-2) is GRANTED. The docket in
25   Plaintiff’s active state habeas case notes that the case was held in abeyance “on the grounds that [CDCR]
     is amending Prop. 57 regulatory scheme to allow parole consideration for inmates serving non-violent
26   offenses sentenced to life terms under the Three Strikes law in accordance with In re Edwards.” California
     Appellate Courts Case Information Website, Second Appellate District, Division Seven, Case No.
27   B289276,
     http://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=2&doc_id=2248485&doc_no=B289
28   276&request_token=NiIwLSIkTkw%2BWzAtSCJdVElIUFw6USxTKyBOTz1SUCAgCg%3D%3D.

                                                        12
                                                                                         18-cv-00313-WQH-BGS
 1   consideration for inmates serving non-violent offenses sentenced to life terms under the
 2   Three Strikes law in accordance with In re Edwards.” However, per the docket in
 3   Plaintiff’s state habeas action, the emergency regulations were adopted as of January 4,
 4   2019, and an update regarding the Attorney General’s position as to Plaintiff’s habeas
 5   petition for habeas corpus is due on January 28, 2019. Further, the state court petition filed
 6   by three-strike inmate Elbert Lee Vaught also addresses the same issue addressed here and
 7   the matter is also ongoing. (See ECF No. 7-2 at 47-62.)8
 8          Second, policies concerning prison sentencing and the application of CDCR’s newly
 9   revised regulations to be in keeping with Proposition 57 implicate important state interests.
10   See Middlesex Cty. Ethics Comm., 457 U.S. at 432 (“Proceedings necessary for the
11   vindication of important state policies or for the functioning of the state judicial system
12   also evidence the state’s substantial interest in the litigation.”); Vaught, No.18cv300-CAB-
13   JMA, ECF No. 11 at 4 (“The social policy concerning prison sentencing, especially relating
14   to three-strike inmates, is a sensitive area that has traditionally been regulated through state
15   law.”) Third, Plaintiff does not provide any facts to suggest that the state court system does
16   not have procedures in place for him to adequately litigate his federal claims. Accordingly,
17   Plaintiff’s complaint is barred by the Younger abstention doctrine and the Court
18   RECOMMENDS that the case be DISMISSED.
19          IV.     CONCLUSION
20          For the reasons outlined above, IT IS RECOMMENDED that the District Court
21   issue an Order: (1) Approving and Adopting this Report and Recommendation; and
22   (2) GRANTING Defendant’s Motion to Dismiss (ECF No. 7).
23
24
     8
25     California Appellate Courts Case Information Website, Fourth Appellate District, Division Three, Case
     No.                                                                                              G054657,
26   http://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=43&doc_id=2178876&doc_no=G05
     4657&request_token=NiIwLSIkTkw%2BWyBJSCJNTENIMEQ7UFxbJiNeXz9SQCAgCg%3D%3D
27   (last visited January 23, 2019). Petitioner Vaught is represented by the Office of the Public Defender, and
     the parties have a status report due in mid-February 2019 to update the Court on “how the new CDCR
28   regulations affect the current habeas corpus proceeding.”

                                                         13
                                                                                          18-cv-00313-WQH-BGS
 1         IT IS HEREBY ORDERED that any written objections to this Report must be filed
 2   with the Court and served on all parties no later than February 14, 2019. The document
 3   should be captioned “Objections to Report and Recommendation.”
 4         IT IS FURTHER ORDERED that any reply to the objection shall be filed with the
 5   Court and served on all parties no later than February 21, 2019. The parties are advised
 6   that the failure to file objections within the specified time may waive the right to raise those
 7   objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
 8   Cir. 1998).
 9         IT IS SO ORDERED.
10   Dated: January 24, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    14
                                                                                 18-cv-00313-WQH-BGS
